        Case 2:20-cv-00478-DMG-AS Document 9 Filed 02/12/20 Page 1 of 1 Page ID #:166




                                        UNITED STATES DISTRICT COURT
                                       CENTRAL DISTRICT OF CALIFORNIA
UBISOFT, INC.                                                     CASE NUMBER

                                                                                   CV 20-00478 DDP (ASx)
                                                   PLAINTIFF(S)
                             v.
DENNIS KRUK
                                                                             ORDER RETURNING CASE
                                                                               FOR REASSIGNMENT
                                                 DEFENDANT(S).



   IT IS ORDERED that the above-entitled case is hereby returned to the Clerk for random reassignment
pursuant to the provisions of General Order 19-03 .




      February 12, 2020
      Date                                                  United
                                                            Un
                                                             nit
                                                               iteed
                                                                   d States District Judge



                                        NOTICE TO COUNSEL FROM CLERK


      This case has been reassigned to Judge                Dolly M. Gee             for all further proceedings.
On all documents subsequently filed in this case, please substitute the initials      DMG             after the case
number in place of the initials of the prior judge so that the case number will read 2:20-cv-00478 DMG(ASx) .
This is very important because documents are routed to the assigned judge by means of the initials.




cc:       Previous Judge   Statistics Clerk

CV-89 (03/19)                                 ORDER RETURNING CASE FOR REASSIGNMENT
